FILED
                            NOT FOR PUBLICATION
                                                                            AUG 28 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOEL A. RODRIGUEZ, AKA Joel                      No.   16-71437
Amilcar Rodriguez Viana,
                                                 Agency No. A094-454-153
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Joel Rodriguez, a native and citizen of El Salvador, petitions for review of a

Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings, Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019), and we

deny the petition.

      Regarding his claims for withholding of removal and asylum, substantial

evidence supports the BIA’s determination that Rodriguez did not establish a fear

of persecution based on his family membership. See Ayala v. Holder, 640 F.3d
1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group” (emphasis in original)); Elias-Zacarias,

502 U.S. 478, 481-84 (1992) (noting requirement of a nexus between alleged fear

of persecution and membership in a particular social group). Giving deference to

the BIA, see Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), we

determine that Rodriguez did not establish a nexus between his fear of persecution


                                          2
and his family ties so as to be eligible for withholding of removal or asylum.

      To the extent Rodriguez claims he will be subject to persecution based on

general conditions of crime in El Salvador, “an alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010).

      Rodriguez also asserts that he should be afforded relief as a returnee from

the United States who will be perceived as being wealthy. The agency did not err

in finding that he failed to establish membership in a cognizable social group. See

Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate

membership in a particular group, “[t]he applicant must ‘establish that the group is

(1) composed of members who share a common immutable characteristic, (2)

defined with particularity, and (3) socially distinct within the society in question.’”

(quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).         Thus, we

deny his petition with regard to asylum and withholding of removal.

      Substantial evidence also supports the BIA’s determination that Rodriguez

has not demonstrated that it is more likely than not he will experience torture upon

his return to El Salvador to be eligible for CAT relief. As discussed, Rodriguez’s

testimony does not demonstrate that he is likely to experience harm upon his return


                                           3
to El Salvador, much less that the El Salvadorian government would acquiesce in

any such harm. See Zheng v. Holder, 644 F.3d 829, 835–36 (9th Cir. 2011)

(holding that speculative claims of torture are insufficient to afford relief).

      PETITION FOR REVIEW DENIED.




                                            4